FILED IN
                                                                                    WR-31,454-04
                                                                      COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
        July 2, 2015                                                  Transmitted 7/2/2015 9:35:46 AM
                                                                        Accepted 7/2/2015 9:51:40 AM
                                                                                       ABEL ACOSTA
   ABELACOSTA, CLERK               No. WR-31,454-04                                          CLERK




                IN THE COURT OF CRIMINAL APPEALS OF TEXAS




                       EX PARTE RODNEY ELNESTO SMILEY                                     ^;<
                                                                                             V
                                                                                         A
                       On Application for a Writ of Habeas Corpus

                        Trial Court Cause No. W94-02954-U(B)
                              291 st Judicial District Court
                                 Dallas County, Texas


   Applicant's Unopposed Motion for Leave to File a Reply to the Brief filed by
               the Texas Department of Criminal Justice ("TDCJ")


        For the following reasons, Rodney Elnesto Smiley (Applicant) requests

  leave to file a Reply to TDCJ's Brief.

        1. Upon a party's motion, this Court may permit the filing of additional

  briefs. Rule 70.4, Rules of Appellate Procedure. Generally, an appellant may file

  a reply brief addressing any matter in the TDCJ's responsive brief. Rule 38.3,

  Rules of Appellate Procedure. A computer-generated reply brief is limited to

  7,500 words. Rule 9.4(i)(2)(C), Rules of Appellate Procedure. And it must be

  filed within 20 days. Rule 38.6(c), Rules of Appellate Procedure.
      2. TDCJ filed its brief in this case on June 29, 2015. Therefore, any reply

brief would be due no later than July 20, 2015. This case has not be set for either

oral argument or submission.

      3. Upon review of TDCJ's brief, Applicant believes that a reply is

warranted to address TDCJ's assertion that Applicant is claiming for the first time

in his brief that he should be released to mandatory supervision for his theft

conviction, TDCJ's assertion that Applicant's claims are moot, and TDCJ's

assertion that the controlling sentence may change during an inmate's

incarceration.


      5. Applicant's request is not made for purposes of delay but for a thorough

and proper presentation of his arguments.

      6. For the foregoing reasons, Applicant prays that this Court grant him leave

to file a Reply Briefno later than July 20, 2015.

                                       Respectfully submitted,

                                        State Counsel for Offenders
                                       Attorney for Appellant

                                       Isi Nicholas Mensch
                                       Texas Bar No. 24070262
                                       P. O. Box 4005
                                       Huntsville, TX 77342
                                       Telephone no. 936-437-5252
                                       Facsimile no. 936-437-5279
                                       Nicholas.mensch@tdcj.texas.gov
                             Certificate of Conference


       In compliance with Rule 10.1(5), Rules of Appellate Procedure, I certify that

I conferred with TDCJ's attorney, Joseph Corcoran, who does not oppose this

motion.


                                       /s/ Nicholas Mensch




                            Certificate of Compliance

       In compliance with Rule 9.4(i)(3), Rules of Appellate Procedure, I certify

that this computer-generated document complies with the typeface requirements of

Rule 9.4(e) and is comprised of 493 words (excluding the items exempted in Rule

9.4(i)(l)).

                                       /s/ Nicholas Mensch
                                Certificate of Service


        In compliance with Rule 9.5(e), Rules of Appellate Procedure, I certify that

a copy of the foregoing Motionfor Leave to File a Reply Briefwas served on the

following parties noted below by one or more of the following: certified mail

(return receipt requested), facsimile transfer, or electronic mail (e-mail), on July 2,

2015.


Joseph P. Corcoran
Assistant Attorney General
Supervising Attorney for Non-Capital Appeals
Criminal Appeals Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
(512) 936-1400/(512) 936-1280 fax
E-mail address: Joseph.Corcoran@texasAttorneyGeneral.gov

Susan Hawk
Dallas County District Attorney
Frank Crowley Courts Building
133 N. Riverfront Blvd., LB 19
Dallas, TX 75207
(214) 653-3600/(214) 653-5774 (fax)



                                        Is/ Nicholas Mensch